Supreme Court of Florida
                                   ____________

                                   No. SC18-992
                                   ____________


                    IN RE: AMENDMENTS TO
         FLORIDA RULE OF JUDICIAL ADMINISTRATION 2.205.

                                    [July 6, 2018]

PER CURIAM.

      This Court, on its own motion, amends Florida Rule of Judicial

Administration 2.205(a)(1) (Internal Government; Exercise of Powers and

Jurisdiction), as explained below. See art. V, § 2(a), Fla. Const.; Fla. R. Jud.

Admin. 2.140(g)(1).

      In In re Implementation of Judicial Branch Governance Study Group

Recommendations—Amendments to Florida Rules of Judicial Administration, 121
So. 3d 1, 1 (Fla. 2012), as part of the Court’s goal to “strengthen the governance

and policy development structures of the Florida judicial branch,” this Court

amended subdivision (a)(1)(A) of rule 2.205, as suggested by the Judicial Branch

Governance Study Group, to expressly recognize that this Court establishes policy

for the judicial branch. Consistent with the Court’s policy-making authority,
which includes establishing state budget and compensation priorities for the

judicial branch, the Court also added subdivision (a)(1)(B) to rule 2.205 to prohibit

any judge or supreme court created body, or any conference of judges from

recommending to the legislative or executive branch state budget priorities,

including compensation and benefits, that have not been approved by the Court.

As originally adopted, subdivision (a)(1)(B) recognizes that this prohibition does

not “apply to judges expressing their personal views who affirmatively make it

explicitly clear that they are not speaking on behalf of the judicial branch.”

      The Court now amends subdivision (a)(1)(B) to further prohibit any judge or

supreme court created body, or any conference of judges from recommending to

“any legislative or executive branch entity” “any policy inconsistent with a policy

position adopted by [this Court].” The Court also adds a sentence to that

subdivision to make clear that “[n]o resources of any judicial branch entity may be

used to facilitate or support the expression of [a judge’s] personal views.”

      Accordingly, Florida Rule of Judicial Administration 2.205 is amended as

set forth in the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type. The amendments

shall become effective immediately upon the release of this opinion. Because the

amendments were not published for comment prior to their adoption, interested




                                         -2-
persons shall have sixty days from the date of this opinion in which to file

comments with the Court.1

      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration




       1. All comments must be filed with the Court on or before September 4,
2018, with a separate request for oral argument if the person filing the comment
wishes to participate in oral argument, which may be scheduled in this case. If
filed by an attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida
Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If
filed by a nonlawyer or a lawyer not licensed to practice in Florida, the comment
may be, but is not required to be, filed via the Portal. Comments filed via the
Portal must be submitted in Microsoft Word 97 or higher. See In re Electronic
Filing in the Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9,
2017). Any person unable to submit a comment electronically must mail or hand-
deliver the originally signed comment to the Florida Supreme Court, Office of the
Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.



                                        -3-
                                   APPENDIX

RULE 2.205.        THE SUPREME COURT

      (a)    Internal Government.

            (1)    Exercise of Powers and Jurisdiction.

                   (A)   [No Change]

                     (B) Consistent with the authority of the supreme court to
establish policy, including recommending state budget and compensation priorities
for the judicial branch, no judge, supreme court created committee, commission,
task force, or similar group, and no conference (Conference of District Court of
Appeal Judges, Conference of Circuit Court Judges, Conference of County Court
Judges) is permitted to recommend to any legislative or executive branch entity
state budget priorities, including compensation and benefits, to the legislative or
executive branch that have not been approved by the supreme court.,or any policy
inconsistent with a policy position adopted by the supreme court. This subdivision
is not intended to apply to judges expressing their personal views who
affirmatively state that they are not speaking on behalf of the judicial branch. No
resources of any judicial branch entity may be used to facilitate or support the
expression of such personal views.

                   (C)   [No Change]

            (2) - (4)    [No Change]

(b) – (g)   [No Change]




                                       -4-